Title: From George Washington to John Sedwick, 8 August 1785
From: Washington, George
To: Sedwick, John

 

Sir,
Falls of Shannondoah 8th Augt 1785.

In answer to your letter of this date, I think I may venture to assure you that no writ has issued by my order, or under my authority, against the Executors & Security of your deceased Father, for the amount of a Bond passed by him to Colo. Tayloe & myself, as Attornies for Colo. George Mercer & his Mortgagers, in England.
The high Court of Chancery of this Commonwealth decreed (I do not at this moment recollect when) that the Bonds, & other papers which were in my possession relative to this business (as my situation did not admit of my acting, & as I had refused to do so)—should be given up to John Mercer Esqr.—which was accordingly done.
If under this Decree such of the Bonds as were made payable to the Attornies aforesaid have been put in Suit in my name as the surviving Attorney; I presume it is a matter of course: but how a Bond which you say has been discharged, & not among the papers which were surrendered, should be under this predicament, I am not able to inform you. I am Sir &c.

G: Washington

